Exhibit 10.1

 

AMERICAN BRIvISION (hOLDING) cORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
on May _, 2019, by and between American BriVision (Holding) Corporation, a
Nevada corporation (the “Company”), and the investors set forth on the signature
pages affixed hereto (each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, an aggregate of a minimum of $250,000 (the
“Minimum Offering Amount”) and a maximum of $2,000,000 (the “Maximum Offering
Amount”) of the Company’s convertible promissory notes in the form of Exhibit A
attached hereto (each “Promissory Note” and collectively the “Promissory Notes”)
which are convertible into the Company’s Common Stock, par value $.001 per share
(“Common Stock”); and

 

WHEREAS, unless terminated sooner by the Company, the offering and sales of the
Notes shall terminate on the sooner to occur of the raising of the Maximum
Offering Amount or May 31, 2019 but such date may be extended by an additional
90 days in the Company’s sole discretion;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Notes as set forth herein.

 

1.Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2(a) hereof.

 

“Common Stock” as defined in the recitals above.

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.

 



 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Purchase Price” shall mean the amount of the Note being purchased by the
Investor.

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Rule 144” as defined in Section 6.1(i)(C) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5(a) hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, a majority of the equity or other ownership interests or otherwise
controls through contract or otherwise.

 

“Transaction Documents” shall mean this Agreement and the Notes.

 

“Transaction Securities” shall mean the Notes and Conversion Shares.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

2.Sale and Purchase of Promissory Notes.

 

2.1. Subscription for Notes by Investors. Subject to the terms and conditions of
this Agreement, including the sale of at least the Minimum Offering Amount of
Notes, on each of the respective Closing Dates (as hereinafter defined) each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to the Investors, the Notes, in the respective amounts set forth
on the signature pages attached hereto in exchange for the Purchase Price.

 

2.2 Closings.

 

(a) Closing. Subject to the terms and conditions set forth in this Agreement,
the Company shall issue and sell to each Investor, and each Investor shall,
severally and not jointly, purchase from the Company on each of the respective
Closing Dates, a Note in the amount set forth on the signature pages attached
hereto, which will be reflected opposite such Investor’s name on Exhibit A-1
(the “Closing”). The date of the Closing for each Investor is hereinafter
referred to as the “Closing Date.”

 



2

 

 

(b) Closing. One or more closings shall occur on the date and time agreed to
with the each Investor purchasing a Note and shall occur remotely via the
exchange of documents and signatures and wire transfers.

 

2.3. Closing Deliveries. At the Closing, the Company shall deliver to the
Investors, against delivery by the Investor of the Purchase Price (as provided
below), a Note in the principal amount being purchased by such Investor. At the
Closing, each Investor shall deliver or cause to be delivered to the Company a
copy of this Agreement duly signed by such Investor, and the Purchase Price set
forth in its counterpart signature page annexed hereto by paying United States
dollars in immediately available funds, to be sent to the Company as instructed
by the Company in writing.

 

2.4. Broker Fees. The Company has agreed to pay to an individual broker, who is
a resident of Hong Kong, two percent (2%) of the proceeds of the sale of the
Promissory Notes as brokerage fees for the investment in this offering
introduced solely with the efforts of such broker.

 

3.Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.2 Purchase Entirely for Own Account. The Transaction Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the Securities Act, and such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Transaction Securities in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Transaction Securities
for any period of time. Such Investor is not a broker-dealer registered with the
SEC under the Exchange Act or an entity engaged in a business that would require
it to be so registered.

 

3.3. Investment Experience. Such Investor acknowledges that the purchase of the
Transaction Securities is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment in the Transaction
Securities and has such knowledge and experience in financial or business
matters such that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

 

3.4 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company and the Transaction Securities requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Transaction Securities. Neither such inquiries nor any other due diligence
investigation conducted by such Investor shall modify, amend or affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement. Such Investor acknowledges that it has reviewed the
SEC Documents filed by the Company since January 1, 2017 through the date of
this Agreement.

 



3

 

 

3.5 Restricted Securities. Such Investor understands that the Transaction
Securities are characterized as “restricted securities” under the U.S. federal
securities laws since they are being acquired from the Company in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances.

 

3.6 Legends. The Investor understands that, except as provided below,
certificates evidencing the Transaction Securities will bear the following or
any similar legend:

 

(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Transaction Securities, the legend required by such state
authority.

 

3.7 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act (“Regulation
D”).

 

3.8 No General Solicitation. Such Investor did not learn of the investment in
the Transaction Securities as a result of any public advertising or general
solicitation.

 

3.9 Brokers and Finders. No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor, for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

4.Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1. Organization; Execution, Delivery and Performance.

 

(a) The Company and each of its Subsidiaries, if any, is a corporation or other
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 



4

 

 

(b) (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Transaction Securities, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including without limitation,
the issuance of the Transaction Securities) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders, is required, (iii) each of
the Transaction Documents has been duly executed and delivered by the Company by
its authorized representative, and such authorized representative is a true and
official representative with authority to sign each such document and the other
documents or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

4.2. Securities Duly Authorized. The Transaction Securities to be issued to each
Investor pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued and will be
fully paid and nonassessable and free from all taxes or Liens with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of the Company. Subject to the accuracy of the
representations and warranties of the Investors party to this Agreement, the
offer and issuance by the Company of the Transaction Securities is exempt from
registration under the Securities Act.

 

4.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Transaction Securities) will not: (i) conflict with or result in a violation
of any provision of the Company’s Certificate of Incorporation or By-laws each
as amended to date or (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents, each as
amended to date. Neither the Company nor any of its Subsidiaries is in default
(and no event has occurred which with notice or lapse of time or both could put
the Company or any of its Subsidiaries in default) under, and neither the
Company nor any of its Subsidiaries has taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party or by which any property or
assets of the Company or any of its Subsidiaries is bound or affected, or for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Transaction Securities in accordance with the terms hereof.

 

4.4. Capitalization. As of May 6, 2019, the authorized capital stock of the
Company consisted of 360,000,000 shares of common stock, par value $0.001 per
share and 318,485,252 shares of common stock were issued and outstanding. On May
3, 2019, the Company filed an amendment to its articles of incorporation to
effect a stock reverse split in the ratio of 1-for-18 of its issued and
outstanding common stock and authorized common stock and such reverse split
shall become effective in the near future.

 



5

 

 

4.5. SEC Information.

 

(a) Since January 1, 2017, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to
December 31, 2018 (the fiscal period end of the Company’s most recently-filed
periodic report), and (ii) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or in the aggregate, are not material to the financial condition or
operating results of the Company.

 

(b) The shares of Common Stock are currently quoted on the OTCQB tier of the OTC
Markets Group. The Company has not received notice (written or oral) from any
regulatory body or the OTC Markets Group to the effect that the Company is not
in compliance with the continued quotation and maintenance requirements of such
market.

 

4.6 Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

4.7 Litigation. Except as set forth in the SEC Documents, to the Company’s
knowledge there is no action, suit, claim, proceeding, inquiry or investigation
pending before or by any court, public board, government agency, self-regulatory
organization or body or, to the Company’s knowledge, threatened against or
affecting the Company or any of its Subsidiaries, or their respective
businesses, properties or assets or their officers or directors in their
capacity as such, that would have a Material Adverse Effect.

 



6

 

 

4.8 No Material Changes.

 

Since December 31, 2018, except as set forth in the SEC Documents, there has not
been:

 

(i) Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii) Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect; or

 

(iii) Any incurrence of any material liability outside of the ordinary course of
business.

 

4.9 No General Solicitation. Neither the Company nor any person participating on
the Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Transaction Securities
being offered hereby.

 

4.10 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Transaction Securities to the Investors. The issuance of the
Transaction Securities to the Investors will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
any stockholder approval provisions applicable to the Company or its securities
or the Securities Act.

 

4.11 Brokers and Finders. Except as disclosed in Section 2.4, the Company has
engaged no brokers or finders to facilitate the transactions contemplated herein
and no investor will be responsible for any commission, fees or other
compensations pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

 

5.Reserved.

 

6.Transfer Restrictions.

 

6.1. Transfer or Resale. Each Investor understands that:

 

(i) the sale or resale of all or any portion of the Transaction Securities have
not been and is not being registered under the Securities Act or any applicable
state securities laws, and all or any portion of the Transaction Securities may
not be transferred unless:

 

(A) the Transaction Securities are sold pursuant to an effective registration
statement under the Securities Act;

 

(B) the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Transaction
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration;

 



7

 

 

(C) the Transaction Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the Securities Act, or a successor rule,
(“Rule 144”)) of the Investor who agrees to sell or otherwise transfer the
Transaction Securities only in accordance with this Section 6.1 and who is an
Accredited Investor;

 

(D) the Transaction Securities are sold pursuant to Rule 144; or

 

(E) the Transaction Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”);

 

and, in each of (D) and (E), the Investor shall have delivered to the Company a
customary opinion of counsel, in form, substance and scope reasonably acceptable
to the Company. Notwithstanding the foregoing or anything else contained herein
to the contrary, the Transaction Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

6.2 Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Transaction Securities may be made without registration under
the Securities Act and such sale or transfer is effected, the Company shall
permit the transfer and promptly instruct its transfer agent to issue one or
more certificates, free from restrictive legend (if permitted by law), in such
name and in such denominations as specified by such Investor. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investors, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 6.2 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Investors shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

7.Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Notes at the Closing
is subject to the satisfaction, at or before the respective Closing Dates, of
each of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

7.1. Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

7.2. Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Notes
and Transaction Securities.

 

7.3. Delivery by Company. The Company shall have duly executed and delivered to
such Investor (A) each of the other Transaction Documents such Investor is party
to and (B) copies by fax or e-mail of the Notes being purchased by such Investor
pursuant to this Agreement as is set forth on the signature page.

 



8

 

 

7.4.  No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.5. No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

7.6. Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

8.Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to the
Closing Date of the conditions listed below.

 

8.1. Representations and Warranties. The representations and warranties made by
such Investor in Section 3 shall be true and correct in all material respects at
the time of such Closing as if made on and as of such date.

 

8.2. Corporate Proceedings. All corporate and other proceedings required to be
undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

8.3. Investor Deliveries. The Company will have received the deliveries of the
Investors set forth in Section 2.3.

 

9.Miscellaneous.

 

9.1. Notices. All notices, requests, demands and other communications provided
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given at the time when hand delivered, delivered by express
courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

American Brivision (Holding)

Corporation

44370 Old Warm Springs Blvd.

Fremont, CA 94538

Tel: (845) 291-1291

With a copy to:

Sichenzia Ross Ference LLP

1185 Avenue of the Americans, 37th Floor

New York, New York 10036

Telephone:212-930-9700

Facsimile:   212-930-9275

Attention:  Jay Kaplowitz, Esq.

 



9

 

 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

9.2. Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations and warranties of such party contained in this
Agreement shall survive the Closing. Each Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

9.3. Reserved.

 

9.4. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements and understandings of the parties, oral and written, with
respect to the subject matter contained herein.

 

9.5. Underlying Shares. The Company agrees at all times as long as the Notes may
be converted or exercised, to keep reserved from the authorized and unissued
Common Stock, such number of shares of Common Stock as may be issuable upon
conversion of the Notes.

 

9.6. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

9.7. Current Public Information. For a minimum of two years from the date of the
Closing, if the Investors, still any Notes, the Company shall use its reasonable
best efforts to: (i) make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act.

 

9.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, but subject to the provisions of Section 6.1 hereof, any Investor
may, without the consent of the Company or any other Investor, assign its rights
hereunder to any person that purchases Transaction Securities in a private
transaction from an Investor or to any of its “affiliates,” as that term is
defined under the Exchange Act.

 

9.9. Public Disclosures. The Company shall on or before 5:30 p.m., New York
time, within four (4) Business Days after the date of the first Closing, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching all the material Transaction Documents that are required to be
filed pursuant to those requirements, (which may include, without limitation,
this Agreement and any schedules or attachments to this Agreement) (including
any exhibits, the “8-K Filing”). From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to any of the Investors by the Company in connection with the
transactions contemplated by the Transaction Documents. The Company shall be
entitled, without the prior approval of any Investor, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations.

 

9.10. Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 



10

 

 

9.11. Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and the holders
of the majority of the then-outstanding Notes.

 

9.12. Applicable Law; Disputes. This Agreement and the Notes shall be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to its principles regarding conflicts of law. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement or
the Notes and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the Notes or
the transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Agreement or the Notes, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.13. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

9.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile, which shall be deemed an original.

 

9.15. Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase the Notes pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other transaction document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 



11

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

  AMERICAN BRIVISION (HOLDING) CORPORATION

 

  By:     Name:      Title:  

 

 

INVESTORS:

 

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 



12

 

 

Annex A

 

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of May _, 2019 (the “Agreement”), with the undersigned, American
BriVision (Holding) Corporation, a Nevada corporation (the “Company”), in or
substantially in the form furnished to the undersigned and (ii) purchase the
Convertible Promissory Notes as set forth below, hereby agrees to purchase such
Notes from the Company as of the Closing and further agrees to join the
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.
The undersigned specifically acknowledges having read the representations in the
Agreement section entitled “Representations, Warranties and Acknowledgments of
the Investors,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as an Investor.

 

  Name of Investor:         If an entity:         Print Name of Entity:        
            By:                Name:      Title:           If an individual:    
    Print Name:                                                 Signature:      
    If joint individuals:         Print Name:            Signature:  

 



13

 

 

Exhibit A-1

 

Closing held on May _, 2019

 

Schedule of Investors

 

Investor Amount of Promissory Note                                              
         

CLOSING TOTAL

   

 



14

 

 

EXHIBIT A

 

FORM OF CONVERTIBLE PROMISSORY NOTE

 

 

 

 

 

 

 

 

15



 

 